DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4-8, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s reasons for indicating allowable subject matter : The prior arts do not teach “The electronic device of claim 3, wherein a movement of the weight body comprises: a first state in which the weight body is located at the first side end of the housing; a second state in which the weight body is located between the center portion and the first side end of the housing; a third state in which the weight body is located between the center portion and the second side end of the housing; and a fourth state in which the weight body is located at the second side end of the housing.”
 	Specifically, the prior art Katsurahira et al. do not teach movement of the weight body comprises , a first, second, third and fourth states as specific location inside the housing, but rather, a continuous state of flexible suspension for detection of user applied writing pressure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katsurahira et al. (US Pub: 2018/0011557 A1).
 	As to claim 1, Katsurahira discloses an electronic device (i.e. the electronic pen input device as seen in figure 3 and 7) (see Fig. 3, 7, [0045-0046] and [0070-0071]) comprising: 
 	a housing forming an outer appearance of the electronic device (i.e. as seen in figure 3 the house unit 2 forms the outer appearance of the electronic pen) (see Fig. 3, [0045-0046]); 
 	an inductor disposed in the housing (i.e. the inductor is element 31 which is a coil element that allow for electronic induction) (see Fig. 3A and 3B, [0045-0056]); 
 	a weight body coupled to the inductor and disposed to have a position that changes inside the electronic device according to a movement of the electronic device (i.e. the moveable body 32 is shown in figure 3A and 3B and mobile based on the pressure applied) (see Fig. 3A, 3B, [0045-0049]); 
 	a first conductor disposed at a first location of the housing (i.e. the element 39 connecting is shown to be a conductor that connects the oscillation circuit 37 with core 34) (see Fig. 3A, [0050]); and 
 	a second conductor disposed at a second location of the housing (i.e. the core 34a which extend down through the 32 body) (see Fig. 3A, [0050-0051]), wherein the electronic device is configured such that a signal of a resonant frequency based on locations of the first conductor, the second conductor, and the weight body is emitted, in response to a signal 
 	As to claim 14, Katsurahira teaches an external electronic device (i.e. as seen in figure 7-8, the pen device 1 which is operated by the user on the surface area 410) (see Fig. 7-8, [0071-0071]) comprising: 
 	a sensor panel for supplying electromagnetic energy to an electronic device (i.e. the sensor panel is clearly seen in figure 7 and 8 with the EMR 400 and 440 which is driver by a control circuitry to allow electronic detection of the pen device 1, where 410 element in figure 7 is shown to be able to function with the transmission mode T from the 423 element that transmits the electronic signal having electromagnetic energy to the pen device 1) (see Fig. 7-8, [0070-0075]); 
 	a reception panel for recognizing a resonant frequency of the electronic device (i.e. as seen in figure 7 410 panel can serve as the reception panel when the T/R switch is changed to allow for reception of the resonance signal) (see Fig. 7, [0070-0071]); 
 	a sensing sensor for identifying a placed state of the external electronic device (i.e. the figure 7 embodiment shows that the position of the pen is detect by the sensing sensor) (see Fig. 7, [0070-0071]); and 
 	a processor electrically connected to the sensor panel, the reception panel, and the sensing sensor, wherein the processor (i.e. the processor 433 is connected to sensory panel and the reception panel for the processing of signal 400EMR position detection) (i.e. see figure 7, [0070-0071]) is configured to: 
 	control an operation of the sensor panel, based on information obtained from the sensing sensor (i.e. the control of the operation of the sensor panel to input the user positon and to output the position onto a display system for the user to see) (See Fig. 1 and 7, [0070-0072]); and 

 	As to claim 15, Katsurahira teaches a method for controlling an external electronic device (i.e. as seen in figure 7-8, the pen device 1 which is operated by the user on the surface area 410) (see Fig. 7-8, [0071-0071]) comprising: 
 	identifying a placed state of the external electronic device (i.e. the control of the operation of the sensor panel to input the user positon and to output the position onto a display system for the user to see) (See Fig. 1 and 7, [0070-0072]); 
 	controlling a supply current of a sensor panel (i.e. as seen in figure 7 410 panel can served as current supplier when the T/R switch is changed to allow for transmission of the connection to the resonance circuit 300R) (see Fig. 7, [0070-0071]); 
 	recognizing a resonant frequency through a reception panel (i.e. the processor 433 is connected to sensory panel and the reception panel for the processing of signal 400EMR position detection) (i.e. see figure 7, [0070-0071]); and 
 	performing a preconfigured function in response to the received resonant frequency (i.e. the preconfigured function is state by the function of the pen device to allow the user to input the position and the pen state which allow the writing pressure by the user on the surface to be detected) (See Fig. 2A, 2B, [0043]).
 	As to claim 2, Katsurahira teaches the electronic device of claim 1, wherein the housing has a pipe shape (i.e. Pen as seen in figure 3 is a pipe shape) (see Fig. 3A, 3B), the first location is formed between a first side end of the housing and a center portion of the housing, and the second location is formed between the center portion and a second side end of the housing (i.e. as seen in figure 3 the first location is the center area of the pen which is seen in 
 	As to claim 3, Katsurahira teaches the electronic device of claim 2, wherein a third conductor and a fourth conductor are disposed at the first side end and the second side end of the housing, respectively (i.e. as seen in figure 3A, the element 31A is the third conduction which is at the first side end of the housing and the element 31b is a conduction that is on the second side of the housed which is also connected) (see Fig. 3A, [0044-0045]).
 	As to claim 9, Katsurahira teaches the electronic device of claim 1, wherein the first conductor generates a preconfigured first capacitance value when the first location is held by a user (i.e. as seen in figure 3A and 3B, the first conductor 39 being a connective wire will naturally result in capacitive value from the human hand which hold the pen in a normal state of operation) (see Fig. 3A, [0044-0056]).
 	As to claim 10, Katsurahira teaches the electronic device of claim 1, wherein the second conductor generates a preconfigured second capacitance value when the second location is held by a user (i.e. since the second conductor is connected to a capacitor for the purpose of create a circuit connection it has a second capacitance value based on the circuitry control of the writing pressure detection circuit 35 which is provide with a configuration of a variable-capacitance capacitor which changes according to pressure) (see Fig. 3A, [0047]).
 	As to claim 13, Katsurahira teaches the electronic device of claim 2, wherein an uneven portion is formed on an outer surface of the housing corresponding to the first location or the second location (i.e. as seen in Fig. 13, figure 3B the electronic pen is shown in an uneven outer surface which allow the user to hold it and it corresponds to the first location of the second location of the pen body) (see Fig. 3, 13, [0044-0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	The prior art, Pedersen (US Pub: 2014/0306926 A1) is cited to teach another type of stylus input device with active resonance feedback system in the figure 1A embodiment.
 	The prior art, Ih et al. (US Pub: 2014/0104224 A1) is cited to teach a stylus input device with resonance circuitry capable of tracking and state switching in the figure 2 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        October 19, 2021